Citation Nr: 0123664	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-08 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the original amount of $7,253.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August to December 1953.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California Regional Office (RO).  The original amount of the 
overpayment as considered by the Committee was $7,253.  The 
amount of $4,415 has already been recouped, leaving a 
remaining balance of $2,838.  In December 2000, the veteran 
was afforded a personal hearing before the undersigned member 
of the Board at the RO and requested a waiver of the 
remaining balance.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the overpayment in this case was due to 
the veteran's cashing in of two retirement accounts and 
borrowing from his life insurance policies.

3.  The veteran was at fault for not notifying VA immediately 
of proceeds received from his retirement accounts and of 
monies borrowed from life insurance policies, but he did 
attempt to reduce his benefits so that his debt would not get 
bigger.

4.  The veteran received pension to which he was not entitled 
due to proceeds received from retirement accounts and monies 
borrowed from life insurance policies, and failure to collect 
the overpayment would cause enrichment.

5.  The veteran's reliance on VA benefits did not result in 
relinquishment of another valuable right.

6.  The veteran is not currently in receipt of pension 
benefits; recoupment of the overpayment would not defeat the 
purpose of the pension program.

7.  Collection of the overpayment in the remaining amount of 
$2,838 would cause undue hardship to the veteran as it would 
endanger his ability to provide for basic necessities.

8.  Recovery of the remaining debt in this case would be 
against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $4,415 is not 
against equity and good conscience.  Collection of the 
remaining amount of $2,838 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

In October 1993, the veteran applied for VA pension benefits.  
In his application, he indicated that he had no income.  In a 
November 1994 rating decision, the RO granted entitlement to 
nonserivce-connected pension benefits.

In February 1995, the RO notified the veteran that he had 
been awarded VA improved pension benefits effective November 
1993.  He was also informed of his responsibilities as a 
pension recipient and was informed that he should promptly 
inform VA of any changes in his income.

In November 1995, the veteran submitted a medical expense 
report.

In May 1997, the veteran was informed that an overpayment had 
been created, and that his pension benefits were terminated-
effective as of January 1996-because he had not submitted an 
income verification report.  The veteran requested a waiver 
of the recovery of that overpayment, and requested that his 
benefits be reduced so that any debt would not get bigger.

In October 1997, the RO provided the veteran with an audit of 
his account, reflecting that an overpayment in the amount of 
$7,253 had been created.

In November 1997, the veteran submitted a financial status 
report showing that his net monthly income was $4,701 and his 
expenses were $4,593, leaving $108 more than his monthly 
expenses.  He indicated that he could pay $50 per month 
towards his debt to VA.  He had been discharge from 
bankruptcy in March 1994.  He was not past due on the payment 
of any of his installment debts.

In February 1998, the Committee considered the veteran's 
claim for a waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Committee further 
determined that recovery of the overpayment of VA improved 
pension benefits in the amount of $7,253 would not be against 
equity and good conscience.

In August 1998, the veteran testified at a hearing before the 
Committee to the effect that, in 1993, he made absolutely no 
money.  He testified that when he became disabled, he had to 
deplete two pension funds and take a loan from his life 
insurance policy in 1994.  He testified that he did not 
consider this money as income.

In February 1999, the Committee denied the veteran's claim 
for a waiver.

Testimony of the veteran at the hearing in December 2000 was 
to the effect that he had made several telephone calls to the 
VA, requesting that payments stop; and that he purposely did 
not return forms for verification of income in order to 
terminate his pension benefits.  He testified that he did not 
know that borrowing money from paid insurance policies was 
considered income, nor did he know that cashing in 401K's was 
considered income.  He also testified that, since February 
1999, he has worked part-time jobs here and there, and he is 
not really getting ahead financially; in fact, he is getting 
further behind, and it would be a hardship to pay back the 
remaining part of the debt.


B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The record shows 
that the veteran was notified in the February 1999 Committee 
decision of the reasons and bases for the denial of his 
claim.  He was likewise informed in the March 1999 statement 
of the case.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the February 
1999 Committee decision as well as in the statement of the 
case, which were both sent to the veteran, informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West Supp. 2001).  In this case, the veteran has 
presented his arguments and submitted financial information 
in support of his claim.  The veteran has not referenced any 
unobtained evidence that might aid his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide his claim properly.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5103A 
(West Supp. 2001).


C.  Legal Analysis

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001). The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows:  (1) fault of debtor, where 
actions of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA immediately of the amounts of the 
proceeds from his retirement accounts and of amounts borrowed 
from his life insurance policies. However, the Board does 
acknowledge that the veteran made telephone calls to the VA 
for information and requested in writing in May 1997 that his 
benefits be reduced, so that any debt would not get bigger. 
VA essentially knew that the veteran had excessive income for 
a period of time. Thus, although the Committee placed much 
weight on the veteran's fault, the Board finds that the 
veteran did attempt to meet his responsibilities as a pension 
recipient with regard to reporting income changes.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled because he 
borrowed money from life insurance policies and received the 
proceeds of retirement accounts, which made his income level 
greater, and as such, would cause unjust enrichment to the 
debtor.  The Board notes that there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is no 
longer in receipt of pension benefits. Thus, recoupment of 
the overpayment would not defeat the purpose of the pension 
program which is to assist veterans in need of financial 
assistance due to disability.

The Board has also considered whether recovery of the 
indebtedness would cause undue financial hardship.  As noted, 
the veteran's most recent financial status report from 1997 
reflects that he had substantial monthly income, and that his 
income exceeded his monthly expenses by $108.  This surplus 
existed after payment of such non-essentials as a cable 
television.  He was also current on all of his debts.  

However, at the hearing before the undersigned in December 
2000, the veteran testified that he had essentially been 
unemployed for over one year, and that at the age of 67, he 
was having difficulty finding employment.  He testified that 
he was wearing clothing from a thrift shop.  Given the 
veteran's changed financial situation and considering his 
efforts to mitigate the debt, the Board concludes that 
collection of the remaining indebtedness in the amount of 
$2,838 would be against equity and good conscience.


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the amount of $4,415 is denied, 
waiver of the remaining indebtedness in the amount of $2,838 
is granted.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

